DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 11/15/2022. Objection to the specification and drawings have been withdrawn. Claims 1-20 remain pending for consideration on the merits. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“operating unit” in claims 1, 9-11, 13, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: PBA 1102 disposed in the housing may transfer to the base 1140 disposed in the housing, as shown on figure 11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-2, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 20080110599 A1), Lu et al (US 20150146380 A1), and in further view of Rubenstein (US 20080112134 A1).
Regarding claim 1, Bhatti teaches an apparatus of a base station (assembly 20 for cooling an electronic device, abstract) with a housing (housing 24), comprising: the housing including a base (floor 34), and a plurality of fins (fins 50) and an operating unit (electronic device 20); wherein the base (floor 34) comprises at least one surface (surface of base 34, figure 1) corresponding to a structure (as annotated below on figure 1) in which the operating unit (electronic device 20) is disposed, wherein a refrigerant (refrigerant 54) is filled in a space (above floor 34, as shown on figure 1) formed by the outer walls (as shown on figure 1). 
Bhatti teaches the invention as described above but fail to teach wherein the operating unit is disposed on a part of the base, which is adjacent to the second outer wall, a housing including, a fin cover, outer walls perpendicular to the base; and an operating unit wherein the fin cover comprises a flat surface connected to the plurality of fins, wherein the outer walls comprise a first outer wall and a second outer wall connecting between the fin cover and the base.
However, Reyzin teaches wherein the operating unit (electronic device 20) is disposed on a part of the base (device 20 is disposed on part of bottom wall 30 via boiler plate 22, as shown on figure 2), which is adjacent to the second outer wall (adjacent to left outer wall 28, as shown on figure 2), a housing (housing 26) including, a fin cover (top wall 32, as shown on figure 2), outer walls (outer wall 28) perpendicular to the base (outer wall 28 is at an 90 degree shape to bottom wall 30, as shown on figure 2); and an operating unit (electronic device 20) wherein the fin cover comprises a flat surface (top wall 32 has a flat surface, figure 2) connected to the plurality of fins (plurality of fins 40), wherein the outer walls (outer wall 28) comprise a first outer wall and a second outer wall (as annotated below on figure 2) connecting between the fin cover (top wall 32) and the base (bottom wall 30).

    PNG
    media_image1.png
    354
    707
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the teachings of Bhatti to include wherein the operating unit is disposed on a part of the base, which is adjacent to the second outer wall, a housing including, a base, a fin cover, and outer walls perpendicular to the base; and an operating unit wherein the fin cover comprises a flat surface connected to the plurality of fins, wherein the outer walls comprise a first outer wall and a second outer wall connecting between the fin cover and the base in view of the teachings of Reyzin to remove heat from an electronic device regardless of the orientation of the heat exchanger assembly, a plurality of side fins are disposed on the outer wall of the housing for cooling, and a plurality of top fins extend radially and are disposed on top of the housing that are necessary for cooling of the electronic device.
The combined teachings teach the invention as described above but fail to teach the fin cover and the base and wherein a height of the outer wall is lower than a height of the second outer wall being disposed closer to the operating unit than the first outer wall.
However, Lu teaches the fin cover (top cover 110) and the base (bottom case 120) and wherein a height of the outer wall (as annotated below on figure 2) is lower than a height of the second outer wall (second outer wall height is lower than first outer wall height, as annotated below on figure 2) being disposed closer to the operating unit than the first outer wall (second outer wall height is closer to electronic components 160 than first outer wall, as annotated below on figure 2).

    PNG
    media_image2.png
    555
    595
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include the fin cover and the base and wherein a height of the outer wall is lower than a height of the second outer wall being disposed closer to the operating unit than the first outer wall in view of the teachings of Lu to provide a larger area of height for the electronic component to fit in for cooler purposes within the fin cover and base.
The combined teachings teach the invention as described above but fail to teach wherein each of the plurality of fins includes a first portion and a second portion, wherein the first portion is perpendicularly protruded to the fin cover, wherein a width of the second portion is larger than a width of the first portion, and wherein the second portion, which is fixed to the fin cover, is perpendicular to the first portion.
However, Rubenstein teaches wherein each of the plurality of fins (fins 102) includes a first portion (first portion is the upper portion of fins 102, figure 1a) and a second portion (edge 108), wherein the first portion is perpendicularly protruded to the fin cover (first portion of fins 102 is perpendicular to base plate 116, figure 1a), wherein a width of the second portion is larger than a width of the first portion (figure 1a), and wherein the second portion (edge 108), which is fixed to the fin cover (figure 1a), is perpendicular to the first portion (as shown on figure 1a).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include wherein each of the plurality of fins includes a first portion and a second portion, wherein the first portion is perpendicularly protruded to the fin cover, wherein a width of the second portion is larger than a width of the first portion, and wherein the second portion, which is fixed to the fin cover, is perpendicular to the first portion in view of the teachings of Rubenstein to maximize surface area of heat exchange between the first and second portions. 
Regarding claim 2 and 19, the combined teachings teach wherein the first portion (first portion is the upper portion of fins 102, figure 1a of Rubenstein) and the second portion (edge 108 of Rubenstein) of each of the plurality of fins (fins 102 of Rubenstein)) form L-shape structure (first portion of fins 102 and second portions of edge 108 form a L shaped structure, as shown on figure 1a of Rubenstein).
Regarding claim 16, the combined teachings teach wherein the housing (housing of electronic device 100 of Lu) is able to be tilted (electronic device 100 is able to be tilted to via mounting holes to be attached to any surface, as shown on figure 2 of Lu) with respect to the base (bottom case 120 of Lu) with the second outer wall as a bottom (outer surface wall 123b, as shown on figure 2 of Lu).
Further, it is understood, claim 16 includes an intended use recitation, for example “…able to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 17, the combined teachings teach wherein the plurality of fins (fins 102 of Rubenstein) are fixed to the fin cover (fixed to base plate 116, figure 1a of Rubenstein) such that the fixing portions of the plurality of fins are bonded to the fin cover in the space (portions of the fins 102 are attached to base plate 116, figure 1a of Rubenstein).
It is noted that claim 17 contains a product by process limitation as represented by the recitation “are bonded”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 3-7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1), Rubenstein (US 20080112134 A1), and in further view of Doo et al (US 20110067841 A1).
Regarding claim 3 and 20, the combined teachings teach the invention as described above but fail to teach a plurality of bosses connected to the fin cover and the base. 
However, Doo teaches a plurality of bosses (chassis and heat sink pins fins, as shown on figure 4 of Doo) connected to the fin cover and the base (connected to 110 and 100, figure 4 of Doo). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus of the combined teachings to include a plurality of bosses connected to the fin cover and the base in view of the teachings of Doo to create uniform coolant channels when assembled and to evenly disperse the coolant among heat sink and chassis pin fins when heat transfer takes place.
Regarding claim 4, the combined teachings teach wherein each of the plurality of bosses has a groove having predetermined width and depth (pin fins 120 and 160 have predetermined depth and width grooves between them, as shown on figure 4 of Doo).
Regarding claim 5, it is noted that claim 5 contains a product by process limitation as represented by the recitation “brazing”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).t
Regarding claim 6, the combined teachings teach wherein the plurality of bosses have a linear structure (multiple pin fins 160 and 120 are in linear form, see figure 4 of Doo).
Regarding claim 7,  further comprising a heat conducting metal surrounding the plurality of bosses (cover 110 connected to chassis 100 may be made out of heat conducting material, page 2 paragraph 0025 of Doo. Examiner interprets this material to be made out of metal).
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1), Rubenstein (US 20080112134 A1), and in further view of Pitwon et al (US 20170094832 A1).
Regarding claim 8, the combined teachings teach the invention as described above but fail to teach further comprising a separate space at an upper end of the housing
However, Pitwon teaches further comprising a separate space at an upper end of the housing (upper level of the front end 108 of the enclosure 106 used to dissipate heat once it rises, 0019 and as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include a separate space at an upper end of the housing in view of the teachings of Pitwon to show the airflow that passes through the upper portion of enclosure and to remove the heat that has collected on the upper portion of enclosure.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1), Rubenstein (US 20080112134 A1), and in further view of Chen et al (US 20180192545 A1).
Regarding claim 9, the combined teach the invention as described above but fail to teach wherein the at least one surface of the base has a shape corresponding to heights of parts included in the operating unit.
However, Chen teaches wherein the at least one surface (upper surface of base 202 where heat pipes 208 and horizontal heat pipe 210 is positioned, as shown on figure 2) of the base (base 202) has a shape (U-shape of heat pipes 210) corresponding to heights of parts (heights of heat pipes 212) included in the operating unit (heat dissipation apparatus 200).
Additionally, Applicant has not disclosed that having a base that has a shape corresponding to heights of parts included in the operating unit does anything more than produce the predictable result of having different heights of parts in the base of the operating unit. Since it has been held that having a base that has a shape corresponding to heights of parts included in the operating unit has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify a base that has a shape corresponding to heights of parts included in the operating unit of Chen and meet the claimed limitations in order to provide the predictable results of having different heights of parts installed in the base.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1), Rubenstein (US 20080112134 A1), and in further view of Sumida (US 20180006441 A1).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach wherein the base has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing.
However, Sumida teaches wherein the base (insulating layer 40) has at least one protrusion (fastening holes 43, as shown on figure 1) protruding toward the space (as shown on figure 1) to install a fastener (screws 51) configured to fix the operating unit to the housing (as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include base has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing in view of the teachings of Sumida to ensure the structural strength of the circuit assembly to the heat dissipation member and the components within the circuit is intact.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1), Rubenstein (US 20080112134 A1), and in further view of Sumida (US 20180006441 A1) and Fleancu et al (US 20170077587 A1).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach wherein the fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing, and wherein the base has at least one hole in which the at least one protrusion is inserted.
However, Sumida teaches wherein the base (insulating layer 40) has at least one hole (holes 27a) in which the at least one protrusion is inserted (fastening holes 43, as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include wherein the base has at least one hole in which the at least one protrusion is inserted in view of the teachings of Sumida to use the base where the protrusions can be used to install fasteners for assembly.
The combined teachings teach the invention as described above but fail to teach wherein the fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing.
However, Fleancu teaches wherein the fin cover (component module 5) has at least one protrusion (as shown on figure 3 and 4) protruding toward the space to install a fastener (screw 7) configured to fix the operating unit to the housing (as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include a fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing in view of the teachings of Fleancu to ensure the structural strength of the circuit assembly to the heat dissipation member and the components within the circuit is intact.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1), Rubenstein (US 20080112134 A1), and in further view of Lin et al (US 20190174659 A1).
Regarding claim 12, the combined teachings teach the invention as described above but fail to teach wherein the housing further includes a partition configured to separate the space into a plurality of sections.
However, Lin teaches wherein the housing (circuit board assembly 100) further includes a partition (shielding frame 120) configured to separate the space into a plurality of sections (separated via bent section 122, as shown on figure 1b).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include wherein the housing further includes a partition configured to separate the space into a plurality of sections to protect the chip from overheating by utilizing the heat dissipating pad to disperse heat that the chip conducts.
Regarding claim 13, the combined teachings teach wherein the partition (shielding frame 120 of Lin) is formed by extending at least one protrusion (bent section 122 protrudes to meet S1, as shown on figure 2a of Lin) protruding toward the space (first surface S1 of Lin) from the base (plate 141 of Lin) to install a fastener (screws 150 of Lin) configured to fix the operating unit to the housing (as shown on figure 1a and 1b of Lin).
Regarding claim 14, the combined teachings teach wherein a first section (inner section 120, as shown on figure 1b of Lin) and a second section (outside section 120, as shown on figure 1b of Lin) are defined by the partition (shielding frame 120 of Lin).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 20080110599 A1), Lu et al (US 20150146380 A1), Rubenstein (US 20080112134 A1), and in further view of Matsumoto et al (US 20160093788 A1).
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach wherein the fins are filled with a refrigerant.
However, Matsumoto teaches wherein the plurality of fins (heat dissipating fins 603 are used in coolers 610A and 610B, as shown on figure 10) are filled with a refrigerant (liquid-cooled cooler may be adopted which allows refrigerant to flow through the inside, 0091).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include wherein the fins are filled with a refrigerant in view of the teachings of Matsumoto to increase efficiency of cooling by allowing the refrigerant to flow inside of the fins.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyzin et al (US 20080110599 A1) in view of Lu et al (US 20150146380 A1), and in further view of Rubenstein (US 20080112134 A1).
Regarding claim 18, Reyzin teaches a housing (housing 26) of an apparatus comprising: a base (bottom wall 30) comprising at least one surface (surface of bottom wall 30, figure 2), including a fin cover (top wall 32, as shown on figure 2), outer walls (outer walls 28) comprising a first outer wall and a second outer wall (as annotated below on figure 2) connected to between the fin cover (top wall 32) and the base (bottom wall 30); and a plurality of fins (plurality of fins 40) connected to the fin cover (connected to top wall 32, as shown on figure 2) wherein the fin cover comprises a flat surface (top wall 32 has a flat surface, figure 2), wherein the at least one surface of the base (one surface of bottom wall 30) corresponds to a structure (boiler plate 22) in which an operating unit is disposed (electronic device 20 has a structure such as boiler plate 22 which has electronic device 20 attached to, as shown on figure 2); wherein a refrigerant (refrigerant 62) is filled in a space (as shown on figure 2) between the fin cover (top wall 32) and the base (bottom wall 30), wherein the operating unit (electronic device 20) is disposed on a part of the base (device 20 is disposed on part of bottom wall 30 via boiler plate 22, as shown on figure 2), which is adjacent to the second outer wall (adjacent to left outer wall 28, as shown on figure 2).
Reyzin teaches the invention as described above but fail to teach wherein a height of the first outer wall is lower than a height of the second outer wall being disposed closer to the operating unit than the first outer wall
However, Lu teaches wherein a height of the outer wall (as annotated above on figure 2) is lower than a height of the second outer wall (second outer wall height is lower than first outer wall height, as annotated above on figure 2) being disposed closer to the operating unit than the first outer wall (second outer wall height is closer to electronic components 160 than first outer wall, as annotated above on figure 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the teachings of Reyzin to include wherein a height of the outer wall is lower than a height of the second outer wall being disposed closer to the operating unit than the first outer wall in view of the teachings of Lu to provide a larger area of height for the electronic component to fit in for cooler purposes within the fin cover and base.
The combined teachings teach the invention as described above but fail to teach wherein each of the plurality of fins includes a first portion and a second portion, wherein the first portion is perpendicularly protruded to the fin cover, wherein a width of the second portion is larger than a width of the first portion, and wherein the second portion, which is fixed to the fin cover, is perpendicular to the first portion.
However, Rubenstein teaches wherein each of the plurality of fins (fins 102) includes a first portion (first portion is the upper portion of fins 102, figure 1a) and a second portion (edge 108), wherein the first portion is perpendicularly protruded to the fin cover (first portion of fins 102 is perpendicular to base plate 116, figure 1a), wherein a width of the second portion is larger than a width of the first portion (figure 1a), and wherein the second portion (edge 108), which is fixed to the fin cover (figure 1a), is perpendicular to the first portion (as shown on figure 1a).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include wherein each of the plurality of fins includes a first portion and a second portion, wherein the first portion is perpendicularly protruded to the fin cover, wherein a width of the second portion is larger than a width of the first portion, and wherein the second portion, which is fixed to the fin cover, is perpendicular to the first portion in view of the teachings of Rubenstein to maximize surface area of heat exchange between the first and second portions.
Response to Arguments
Applicant's arguments filed on 11/15/2022 have been fully considered but they are not persuasive.
In response to that argument that “Reyzin fail to disclose the feature of "wherein the operating unit is disposed on a part of the base which is adjacent to the second outer wall", the examiner disagrees. For clarity, Reyzin has been established in the rejection as a secondary referenced used to teach “wherein the operating unit is disposed on a part of the base, which is adjacent to the second outer wall”, and as shown on figure 2, electronic device 20 is disposed on the bottom wall 30 via boiler plate 22 and is adjacent to left outer wall 28. Therefore, the Applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763